Mr. Justice Colcock
delivered the opinion of the court:
./This is certainly not a negotiable note. It is under seal. The scrawl must be considered as a seal, because it is clear the parties so considered it. The attestation of the maker says under my hand and seal. The plaintiff was not then liable to be sued as indorser, and might have defended himself against the suit and non suited the holder./ It was then his own fault that he has been subjected to costs, and consequently he has no right to recover them back from the defendant.
The motion is granted.
Justices Johnson, Huger, Gantt and Nott, concurred-